DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more.  Claims 1-23 are directed to method of “providing information items relating to a future traveling route of the motor vehicle; ascertaining a chronological sequence of a multiplicity of temperature values in the component within a predefined future time segment; determining a point in time within the time segment on the basis of the ascertained chronological sequence; and actuating the heat source before the point in time such that the temperature value satisfies the specified criterion at the point in time.” using mathematical relationship or formula on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the process; i.e., a series of steps for providing, determining, and actuating “mere instructions to implement the idea on a computer”. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  Furthermore, the method steps are recited in terms of insignificant extra-solution activity only (data-gathering). Viewed as a 
	The examiner’s suggestion applicant should include “an electronic control unit (ECU) programmed to execute control of these steps, in the claims language.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (Smith) (Patent/Publication Number US 2017/0130635). 
	Regarding claims 1 and 19-20, Smith discloses a motor vehicle having a control unit (12, 14, 312, 314) for actuating a heat source (10, 100, 120) for a component of an exhaust system (70), (e.g. See Paragraphs [0040] As described earlier, the diesel and gasoline engines include one or more catalytic and/or emissions storage device. Each of these devices may function at high operating temperatures. To expedite the function of these devices various actions may be taken in the powertrain to deliver heat to the exhaust system including (but not limited to) delaying combustion with injection or spark timing, changing exhaust gas recirculation rate, delaying transmission shift point, and increasing engine load with accessory loads and the like.) (e.g. See Steps 416-424; Paragraphs [0046 and 0049-0050]), the control unit (12, 14, 312, 314) configured to execute a method comprising: providing information items relating to a future traveling route of a motor vehicle (e.g. See Paragraph [0051] Next, method 400 proceeds to 408, where a future driving condition is predicted. The future driving condition may be predicted based on information retrieved from the cloud at 410 and further based on information relayed within the vehicle network at 412. As such, the cloud may share real -time traffic and road conditions data between vehicles connected in a vehicle-to -vehicle network. Information retrieved from the cloud may include a preview of upcoming traffic conditions, type of roads, accidents along the route, stalled or stopped vehicles, and the like. For example, when a long stretch of downward sloping road is detected, it may indicate a coasting condition.) (e.g. See Paragraphs [0050-0052]); ascertaining a chronological sequence of a multiplicity of temperature values in the component within a predefined future time segment (t1-t11), wherein the ascertainment of the chronological sequence is based on the provided information items (e.g. See Paragraphs [0070] The time between t1 and t5 represents a first driving condition. Between time t1 and t2, there is a drop in vehicle speed (702), and during this time interval, the vehicle speed drops below the threshold (710). At time t1, when the vehicle speed begins to drop below the threshold speed, a future time t'4 at which the vehicle speed will rise above threshold 710 may be predicted. As explained earlier, the predicted time t'4 may be estimated based on a predicted future driving condition. As such, the future driving condition may be predicted based on one or more of a current driving condition, navigation data, cloud data and drive history. Further, based on a rate of decrease of vehicle speed and a rate of decrease of exhaust temperature, a time t2 at which the catalyst temperature will fall below the threshold 712 may be predicted. As such, first predicted time period or duration T1 for the vehicle speed to rise again threshold may be equal to (t'4-t1) and the second predicted time period or duration T2 for the catalyst temperature to fall below threshold temperature may be equal to (t2-t1).) (e.g. See Paragraphs [0061-0071]); determining a point in time within the time segment on the basis of the ascertained chronological sequence, wherein a temperature value of the multiplicity of temperature values which is assigned to the point in time is intended to satisfy a predefined criterion (e.g. See Steps 502-528; Paragraphs [0061-0071]); and actuating the heat source before the point in time such that the temperature value satisfies the specified criterion at the point in time (e.g. See Paragraphs [0082] Another example drive condition is shown between time t11 and t14. At time t11, there is a drop in vehicle speed (702), and the vehicle speed drops below the threshold (710) at time t12. At time t11, when the vehicle speed begins to drop below the threshold speed, a future time t'12 at which the vehicle speed will rise above threshold 710 may be predicted. As explained earlier, the predicted time t'12 may be estimated based on a predicted future driving condition…… Further, based on a rate of decrease of vehicle speed and a rate of decrease of exhaust temperature, a time t12 at which the catalyst temperature will fall below the threshold 712 may be predicted. As such, first predicted time period or duration T1 for the vehicle speed to rise again threshold may be equal to (t'12-t12) and the second predicted time period or duration T2 for the catalyst temperature to fall below threshold temperature may be equal to (t13-t12).) (e.g. See Paragraphs [0076-0084]). 

	Regarding claim 2, Smith further discloses wherein the ascertainment of the chronological sequence comprises: determining a heat quantity profile of a heat quantity which is supplied to the component within the time segment, wherein the heat quantity is generated by the drive (e.g. 
	Regarding claim 3, Smith further discloses determining a power profile of a power of the drive within the time segment (t1-t11), wherein the ascertainment of the chronological sequence is based on the power profile (e.g. See Paragraph [0076] Another example drive condition is shown between time t6 and t7. At time t7, there is a drop in vehicle speed (702), and during this time interval, the vehicle speed drops below the threshold (710). At time t7, when the vehicle speed begins to drop below the threshold speed, a future time t'9 at which the vehicle speed will rise above threshold 710 may be predicted. ….. Further, based on a rate of decrease of vehicle speed and a rate of decrease of exhaust temperature, a time t8 at which the catalyst temperature will fall below the threshold 712 may be predicted. As such, first predicted time period or duration T1 for the vehicle speed to rise again threshold may be equal to (t'9-t7) and the second predicted time period or duration T2 for the catalyst temperature to fall below threshold temperature may be equal to (t7-t6).) (e.g. See Paragraphs [0073-0077]).
	Regarding claim 4, Smith further discloses wherein the determination of the power profile is based on the information items relating to the future traveling route (e.g. See Paragraphs [0073-0077]).
	Regarding claim 5, Smith further discloses determining a speed profile of the motor vehicle within the time segment, wherein the determination of the power profile is based on the speed profile (e.g. See Paragraphs [0068-0077]).
	Regarding claim 6, Smith further discloses providing further information items which are indicative of the motor vehicle, wherein the further information items comprise a driving resistance curve (e.g. a steep uphill for a long duration between time t4 and t6; a long stretch of downward sloping road is detected, it may indicate a coasting condition) of the motor vehicle; wherein the determination of the power profile is based on the further information items (e.g. See [0100] Further, a current driving condition and a future driving condition may be determined at time t1. The future driving condition, as determined by establishing communications with a network of vehicles and a cloud, may predict a steep uphill for a long duration between time t4 and t6. At t4, the catalyst temperature falls below threshold temperature. …. .) (e.g. See Paragraphs [0051, and 0100]).
	Regarding claim 7, Smith further discloses wherein the determination of the power profile includes a variation of the power profile such that an energy consumption (e.g. during idling condition, during light load condition, when coasting in gear, target vehicle is in stop and go, slow moving traffic) of the drive is reduced (e.g. See Paragraphs [0070-0079, and 0090]).
	Regarding claim 8, Smith further discloses wherein the determination of the point in time is based on the power profile (e.g. See Paragraphs [0070-0079, and 0090]).
	Regarding claim 9, Smith further discloses wherein the drive has an internal combustion engine (10, 100) (e.g. See Paragraphs [0070-0079, and 0090]).
	Regarding claim 10, Smith further discloses determining a fuel consumption of the internal combustion engine on the basis of the power profile, wherein the determination of the power profile comprises a variation of the power profile such that the fuel consumption of the internal combustion engine is reduced (e.g. during idling condition, during light load condition, when coasting in gear, target vehicle is in stop and go, slow moving traffic, start/stop cycles …) (e.g. See Paragraphs [0053, 0073, and 0090]).
	Regarding claim 11, Smith further discloses wherein the point in time is determined such that an emission of a pollutant from the exhaust system is reduced, the emission of the pollutant The increasing use of hybrid drives, in which conventionally in each case a combustion engine and an electric motor provide an output power, for example for driving a motor vehicle, offers completely new possibilities for the control of exhaust-gas aftertreatment devices, in particular with regard to optimum exhaust-gas purification or conversion performance under different operating conditions.) (e.g. See Paragraphs [0028, 0033-0038]).
	Regarding claim 12, Smith further discloses wherein the pollutant has at least one of carbon monoxide, carbon dioxide, nitrogen oxides, ammonia, hydrocarbons, particles and fine dust (e.g. See Paragraphs [0028, 0033-0038]).
	Regarding claim 13, Smith further discloses wherein the heat source has the drive (e.g. See Paragraphs [0040 and 0054-0057]).
	Regarding claim 16, Smith further discloses wherein the component has at least one exhaust-gas aftertreatment device including a particle filter and/or a catalytic converter (70) (e.g. See Paragraphs [0023]).
	Regarding claim 17, Smith further discloses wherein the predefined criterion has a condition that the temperature value lies above a predefined temperature threshold value (e.g. See Paragraphs [0076-0084]). 
	Regarding claim 18, Smith further discloses wherein the predefined criterion has a condition that the temperature value lies below a predefined further temperature threshold value (e.g. See Paragraphs [0076-0084]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) (Patent/Publication Number US 2017/0130635) in view of Dudar (Patent/Publication Number US 10,301,991).
	Regarding claims 14, Smith discloses all the claimed limitation as discussed above except that the heat source furthermore has a heating device being an electrical heating device.
	Dudar teaches that it is conventional in the art, to use a control unit (190, 212) for actuating a heat source comprising an electrical heating device (256, 327) (See column 8, lines 19-45; In some embodiments, the exhaust after-treatment stages may include a regeneratable soot filter configured to trap and oxidize soot particles in the exhaust flow. In some examples, the one or more emission control devices may include an electric heater 327 (e.g. 256), the electric heater 327 configured to raise a temperature of the emission control device to a desired operating temperature (e.g. light-off temperature). The electric heater may be under control of controller 212, which may send a signal to an electric heater actuator 327a, thus actuating the electric heater on, or off.) (See col. 8, lines 19-49; col. 17, lines 14-44).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a control unit for actuating a heat source comprising an electrical heating device of Smith, as taught by Dudar for the purpose of controlling the temperature of an exhaust gas aftertreatment of an internal combustion engine to an activated temperature, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst. 
	Regarding claim 15, Dudar further discloses wherein the heating device is operated at least partially by a supply of energy that is obtained by recuperation during a braking operation of the vehicle (See column 4, lines 12-27; Electric machine 241 receives electrical power from a traction battery 247 (e.g. 150) to provide torque to vehicle wheels 130. Electric machine 241 may also be operated as a generator to provide electrical power to charge traction battery 247, for example during a braking operation.) (See col. 4, lines 12-27; col. 14, lines 22-26).
	
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Bruce et al. (Pat. No. 2016/0114790), Sujan et al. (Pat. No. 2014/0052353), Atluri et al. (Pat. No. 2012/0255279), Kinugasa et al. (Pub. No. 6032461), and . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 29, 2021